In an action to recover upon a loan and for damages, the appeal is from an order of the Supreme Court, Westchester County, dated August 31, 1971, which, on plaintiff’s motion, (1) permitted plaintiff to amend his complaint by withdrawing one of his causes of action, (2) directed the corporate defendant to hold a stockholders’ meeting and to furnish financial statements to plaintiff and (3) referred to another Special Term, for trial, that part of the motion which sought to compel the issuance of stock to plaintiff pursuant to a shareholders’ agreement. Order modified by striking therefrom the fourth through the seventh decretal paragraphs and by substituting therefor a provision that the motion in all respects other than as to the amendment of the complaint is denied. As so modified, order affirmed, without costs. In our opinion, with the exception of that part of the order which granted plaintiff’s motion to amend his complaint by withdrawing his first cause of action, the relief sought and granted on plaintiff’s motion was foreign to the ultimate relief sought in *741the main action and accordingly should have been denied. Rabin, P. J., Hopkins, Martuscello, Latham and Gulotta, JJ., concur.